 Case 19-05831-LA11              Filed 03/25/21    Entered 03/25/21 14:16:19       Doc 202     Pg. 1 of 5




    John L. Smaha, Esq., Bar No. 95855
 l' Gustavo E. Bravo, Esq., Bar. No. 218752
    SMAHA LAW GROUP
 2 2398 San Diego Avenue
    San Diego, California 92110
 3 Tele:phone:     (619) 688-1557
    Facsimile:     (619) 688-1558
 4
    Attorneys for Debtor, Dana Aaron Linett
 5

 6
                                   UNITED STATES BANKRUPTCY COURT
 7                                 SOUTHERN DISTRICT OF CALIFORNIA
 8

 9                                                           CASE NO. 19-05831-LAll
           In re
10
           DANA AARON LINETT,                                Chapter 11

11                                                           STATUS REPORT FOR STATUS
                                        Debtor.              CONFERENCE AND VARIOUS
12                                                           OTHER MATTERS

13                                                          DATE:    April 1, 2021
                                                            TIME:    2:00 p.m.
14                                                          DEPT.:   Two
                                                            WDGE:    Hon. Louise DeCarl Adler
15

16

17

18

19                 The Debtor, Dana Aaron Linett (the "Debtor") respectfully submits the following Status

20   Report. As the Court is aware, the Debtor has previously filed various status conference reports

21   and has updated the Court regarding the various reporting and administrative requirements

22   required of the Debtor on filing a chapter 11 bankruptcy. The only matters still pending are the

23   Debtor's operating reports. As of today, the Debtor is current on all operating reports, having

24   timely filed its February report prior to March 20, 2021. In addition, the Debtor is informed and

25   believes that he is current on U.S. Trustee's Fees. Finally, the Debtor believes he is now current

26   on the support payments that he continues to be obligated to make under the cash collateral order

27   entered by this Court.

28   Ill

                                                  STATUS REPORT
Case 19-05831-LA11         Filed 03/25/21     Entered 03/25/21 14:16:19         Doc 202     Pg. 2 of 5




 1          In the meantime, through counsel the Debtor has been in ongoing discussions with

 2   Barbara Linett on a potential liquidating plan. The parties continue to meet and confer regarding
 3   a liquidating plan that will be agreeable to both parties and that would treat all creditors in

 4   accordance with the requirements of the Bankruptcy Code. A comprehensive liquidating trust

 5   has been exchanged and the parties are working on language changes. However, because a

 6   couple of issues remain, the Debtor and Barbara Linett, through their counsel, believe more time

 7   is needed to finalize those matters. Most changes being considered are likely to be mutually

 8   agreeable. A small number of items are more contentious and will require further discussions,

 9   perhaps a return to mediation for a final resolution. Debtor was also contacted by U.S. Bank's

10   counsel indicating that U.S. Bank may have some comments or concerns. The Debtor will work

11   with U.S. Bank to resolve any of its concerns. Lastly, it appears that the Court of Appeal is

12   getting close to rendering a decision on the Dana Linett appeal.

13          As progress continues to be made, the Debtor and Barbara Linett would respectfully
14   request that the status conference be continued again, for a period of two to four weeks to allow

15   the Debtor and Barbara Linett to attempt to finalize the trust agreement. As this matter is of ·

16   utmost important, the other matters currently on calendar for April 1, 2021, the disclosure

17   statement hearing, the hearing on Debtor's objection to the claim of Julia Garwood, Barbara

18   Linett's motion to suspend the adversarial action pending between the Debtor, Barbara Linett

19   and U.S. Bank, the stats conference on that adversarial matter and all other mattes currently

20   scheduled, may also be continued. Debtor's counsel will be prepared to appear at the status

21   conference to discuss the status of discussions and/or to answer any questions the Court may

22   have, if necessary. Alternatively, the Debtor and Barbara Linett' s counsel would support having
23   the matters continued without the need for a hearing. In order to move all matters scheduled for

24   April 1, 2021, the Debtor would have had to discuss, prepare and have executed a number of
25   different stipulations and proposed orders. It seems more administratively efficient to file this

26   status report and request that the Court continue the pending matters for April 1, 2021 by
27   tentative ruling or after considering any additional status updates to be provided at the April 1,

28   2021 hearing. Counsel are also prepared to address the Court at the scheduled hearing.
                                                    2
                                            STATUS REPORT
Case 19-05831-LA11       Filed 03/25/21    Entered 03/25/21 14:16:19     Doc 202    Pg. 3 of 5




 1   Dated: March 25, 2021                     /s/ John L. Smaha
                                              John L. Smaha, Esq.
 2                                            Gustavo E. Bravo, Esq.
                                              Attorneys for Debtor and Debtor-in-Possession,
 3                                            Dana Aaron Linett
 4
 5
 6
 7

 8
 9
10

11

12

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
                                          STATUS REPORT
Case 19-05831-LA11           Filed 03/25/21       Entered 03/25/21 14:16:19           Doc 202       Pg. 4 of 5



 1 John L. Smaha, Esq. Bar No. 95855
     Gustavo E. Bravo, Esq. Bar No. 218752
 2 SMAHA LAW GROUP APC
     2398 San Diego Avenue
 3   San Diego, California 92110
     (619) 688-1557 Telephone
 4   (619) 688-1558 Facsimile
     Attorneys for Debtor, Dana Aaron Linett
 5
                                    UNITED STATES BANKRUPTCY COURT
 6                                  SOUTHERN DISTRICT OF CALIFORNIA

 7
      PROOF OF SERVICE                                     Case No. 19-05831-LAl 1
 8                                                         In re Dana Aaron Linett
 9
            I am employed in the City of San Diego, California. I am over the age of 18 and not a party to the
10 within action. My business address is 2398 San Diego Avenue, San Diego CA 92110.
11          On March 25, 2021, I C\lused to be served the following document(s) described as:

12          1.       STATUS REPORT FOR STATUS CONFERENCE AND VARIOUS OTHER
                     MATTERS
13
      U.S. TRUSTEE
14    Department of Justice
      880 Front Street, Ste. 3230
15    San Diego, CA 92101
16
     [X]    (BY MAIL) I served the individual named by placing the documents in a sealed envelope. I then
17          placed it for collection and mailing with the United States Postal Service this same day, at my address
            shown above, following ordinary business practice.
18
     [X]    (To Be Served by the Court via Notice of Electronic Filing ("NEF")). Under controlling Local
19          Bankruptcy Rules(s) ("LBR"), the document(s) listed above will be served by the court via NEF and
            hyperlink to the document. On March 25, 2021, I checked the CM/ECF docket for this bankruptcy
20          case or adversary proceeding and determined that the following person(s) are on the Electronic Mail
            Notice List to receive NEF transmission at the e-mail address( es) indicated and/or as checked below:
21
            Gustavo E. Bravo:        gbravo@smaha.com
22          Michael D. Breslauer:    mbreslauer@swsslaw.com, wyones@swsslaw.com
            Theron S Covey:          tcovey@raslg.com, CAECF@tblaw.com
23          Sean C Ferry:            sferry@raslg.com, bkyecf@rasflaw.com;sferry@ecf.courtdrive.com
            Thomas B. Gorrill:       tom@gorillalaw.com, r5343l@notify.bestcase.com
24          Michael Koch:            MLKoch@live.com, lblaw7@gmail.com;r40511@notify.bestcase.com
            Byron B. Mauss:          bmauss@swlaw.com, idelgado@swlaw.com
25          David Ortiz:             david.a.ortiz@usdoj.gov,
                                     USTP .REGI0Nl5@USDOJ.GOV;tiffany.l.carroll@usdoj.gov;abram.
26                                   s.feuerstein@usdoj.gov
27
                                                          1
 Case 19-05831-LA11           Filed 03/25/21       Entered 03/25/21 14:16:19           Doc 202          Pg. 5 of 5




 1           John Smaha:              jsmaha@smaha.com,
                                      gbravo@smaha.com;mdawson@smaha.com;jteague@smaha.com
 2           U.S. Trustee:            ustp.region15@usdoj.gov

 3
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
 4   true and correct. Executed on March 25, 2021, San Diego, California.                         \

 5
                                                               Isl Amelda M Dawson
                                                                                                    LffM1
                                                                                       ~./\J.1(. IDn)~
 6                                                                Amelda M. Dawswon        '-!...=--7

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                           2
